Title: Lafayette to Thomas Jefferson, 4 July 1812
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          La Grange 4h July 1812
          Here is, my dear friend, the Anniversary of that Great day on which Both the deed and the Expression were worthy of Each other—This double Rememberance in your Quiete Retirements is Happily Refreshed By the Extension of independance to all America—an event which, altho’ we Have Had the pleasure to foresee and the Good fortune to prepare it, we should not, Had it not Been for the Ambition of an European despot, probably Have witnessed—you Have Seen me in france, a few days after one 4h of July, very Sanguine and I was Approved By you in a short declaration the Effect of which we Hoped to Be as durable as it Had Been Communicative and determining—But whatever Has Since Been the violation, Corruption, and Lately the Avowed proscription of Liberal ideas, I am Convinced more Seed Has Been preserved than is Commonly thought; nor do I Question their Reviving Again to Enliven the old as well as the New world.
          in the mean while, immense Continental forces, under Napoleon, take the Banks of the Niemen for their point of departure to attak the Russian Empire. Should Alexander meet pitched Battles or a Conference, He is in danger of Being out Generaled or outwitted—a protracting war might Embarass His Rival—upon the whole the Restoration of poland and a check on the westerly Extension of the Russian frontiers is not a Bad System of European politics—Spain, in Her Spirited defence, Shows the Advantage of Having got Rid of Her princes—England and Her Regent Cannot obtain an administration to Govern them—But the orders in Council are at Last Repealed—I am the more Happy of it as I fervently wish the U.S. may not Be involved in a war.
          my family are all with me in Good Health—a ninth Grand child Shall Before Long Be presented to me By my eldest daughter —inclosed is a letter from madam de tessé—She Has Been very ill  last winter But Has Happily got well Again, altho’ more weack than she was.  my Letter goes with the dispatches of our friend mr Barlow By whom the U.S. are very ably Represented.
          My intelligence Respecting Louïsiana Concerns Has for these past years Been Very deficient—the Last Letter from mr duplantier is two years old—there He stated that the pointe Coupée Lands Could not Be Sold more than eight or ten dollars in Small portions at Long Credits, and Excepting a few lots to inhabitants Settled there, and that also with the inconveniences of time and exchange which Could not But Reduce 12 dollars to eight or ten. as to the town tract, He Had His doubts Respecting the possibility to obtain a Location there, which, in case I Had it, was Valued By Him and mr Smith to be worth from twenty to five and twenty thousand dollars.
          Later Communications from our friend mr Madison, Acquainting me the two Last Locations of thousand Acres wanted a decision of Congress upon Some claims, which, if Against me, would occasion a new Location of the next Best Lands, did not Encourage the Hope to get the tract near the town—there was not, He feared, a Sufficient number of acres, in which Case He thought it a very delicate matter to Apply Again to Congress, the grant Being already So Considerable and Having Been Still Exagerated. to these very just observations was added the impossibility of a Loan or Sale in America, Coinciding with the Like difficulty in Every part of Europe, the whole much Augmented By the State of universal politics.
          under these Circumstances, I Could not But Be alarmed at my pecuniary danger Every day increasing By Accumulation of interests—my personal Situation made it greater—duty to my Creditors, and Concern for my family Cautionned me to Avail myself of the Ressources which private friendship, and public munificence Had providentially put in my Hands—the object However Nearest to my Heart was that you, my dear Jefferson, should Approve my disposition of them.
          I was therefore much pleased to find my Arrangement with Mm Baring, parish and Grammont Had Appeared to you a good Bargain—there Remained debts to Mm parker, preble, Ridgeway, and others more onerous and pressingly insisted upon—I Happened to meet proposals for the Remainder of my pointe Coupee Lands, at the Rate of 12 dollars, Sixty francs an acre, to Be paid in paris By English men who Had to Loose the diference of Exchange—Every American friend and Louïsiana Inhabitant Advised me to it—my french friends and family Blessed the delivery—I yelded with the thought that Had I ever the means to Regret it, mr Baring would not object to my Recovering His Lands By the Refunding the monney and interest; which the Question was now, not to do the Best But to avoid the worst, and to improve your good work and the gift of Congress into a Rescue to which no other advantage Could Be Compared.
          
          the mere Agglomerating of debts, without farther expence, is Such that I found myself Still overwhelmed with Engagements for upwards of 130,000fr, part of which at High interest—there Remaind my Right to 520 Acres which if placed near the town shall Be worth a great deal, if not, may Be valued at Six thousand dollars. to obtain the first, it is Said that Sacrifices Should Be made to intermediary Claimants: then to improve it, Some advances are Requisite—monney I Have not. it Has Been proposed to me By Sir John Coghill, a purchaser at pointe Coupee, to Give me Eighty five thousand francs, for the whole of my title if at a distance from the town, for one Half of it if within two miles of the limits of New orleans, provided that Half is two Hundred acres, unless the Location is short of three Hundred—Some proviso Has Been made for the Case Betwen two and three miles, But there are only two from the City to the Bahiou—should I miss the Location, the Sale Amounts to near three times the value—if I obtain it, the advances of monney By a Rich man, and the intermediary Lots in His possession, would Soon Give to my share the value which m. duplantier now attributes to the whole—my Remaining debts Could Soon Be Cancelled, nor will they, in the Course of Some years, Be unequal to moveables in my power, So that I am, thanks you know to whom, out of the precipice, my children Can Enjoy their Small property, and However Restrained My revenue,  and they Can Live upon it—Let those Considerations, my dear friend, if they don’t meet your full So much wished for Approbation, Be at least a title to your indulgence.
          we Have only one Copy of the work translated under your protection—I Beg you to Send me an other—it is obvious that no Book of that kind Can now be published in paris— But in yesterday’s papers I find the promice of a most elegant edition of Choosen pieces made for the wedding of the Emperor and the Birth of the king of Rome which are to Be put in the Hands of the french youth to teach them the Love of their Country, Says the Gazeteer—yet I am Happily very far from the opinion which the Emperor Has often done me the Honor to Express that I Remain the only one stuborn in my principles of liberty, and Ready for their Restoration. there is, I Hope, more Rememberance of them than this Compliment, not So good natured as it might Be, doth Seem to imply.
          Be pleased to offer my affectionate Respects to mrs Randolph —my children Beg th to Be most Respectfully and Gratefully Remembered to you. think often, my dear Jefferson in your Retirements of your old affectionate friend
          
            Lafayette
         